Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 


Response to Amendment

3.	The amendments filed on 02/22/2021 have been fully considered and are made of record.
	a. Claim 1 has been amended.
	



Reason for Allowance

4.	Claims 1-12 are allowed.

a)	Applicant’s arguments, filed on 02/22/2021, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of Office Action sent on 11/23/2020 has been withdrawn. 
The applicant amended independent claim 1 and overcome rejection. Therefore, the rejection of Office Action sent on 11/23/2020 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 9:
As to claims 1-8 the present invention is direct to A battery measurement device, comprising: Independent claim 1 identifies the uniquely distinct features of “the reception unit includes an amplifier circuit coupled to an output of the transmission unit, and configured to amplify the measurement information signal transmitted by the transmission unit a filter coupled to an output of the amplifier circuit, and configured to reduce at least one of noise or interference in the amplified measurement information signal, and a detection/modulation circuit coupled to an output of the filter, and configured to perform at least one of envelope detection or demodulation of the amplified and filtered measurement information signal to generate a control information signal; the reception unit is configured to supply  control information signal to the control circuit; and the control circuit is configured to supply a measurement command based on the control information signal to the measurement circuit to measure the voltage”.
As to claims 9-12 the present invention is direct to a battery monitoring system, comprising: Independent claim 9 identifies the uniquely distinct features of “first to nth measurement and communication circuits that measure voltage values of the first to nth secondary batteries, generate first to nth measurement information signals individually representing measurement results, and generate first to nth modulation signals corresponding to the first to nth measurement information signals; first to nth coil antennas that emit high frequency magnetic fields corresponding to each of the first to nth modulation signals; relay coil antennas that receive high frequency magnetic fields and attain reception signals corresponding to the first to nth modulation signals”.
The closest prior art, YAMADA et al. (Pub No. US 2019/0204393 A1), Loftus et al. (Pub No. US 2015/0061688 A1), Lu et al. (Pub No. US 2015/0177302 A1) teaches Method and system of Semiconductor device, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  
                                                                                                                                                                                                                                                                                                                                                                     /CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858